 

Exhibit 10.40

 

September 15, 2004

 

Mr. Edmundo Costa

 

Dear Edmundo:

 

This letter sets forth the substance of the Change of Control Agreement (the
“Agreement”) which Tarantella Inc. (the “Company”) is offering to you.

 

1. Change of Control. Your last day of work as VP, World Wide Sales with the
Company will be September 1, 2004 (Change of Control Date), after which time you
are going to be engaged as an independent contractor for the APAC and Latin
America, Less China territory for Tarantella.

 

Pursuant to the existing Change in Control agreement which addressed the terms
and conditions of employment in the event of a change in control of the Company,
Tarantella has offered you a Change in Control Payment equal to the product of
twelve times your Total Monthly Compensation including targeted bonuses at 100%
attainment which equates to $307, 436, provided you elect to sign this Release.
You further understand and agree that this sum is in lieu of any other severance
payments in the future. The Change of Control Payment will be paid in a lump sum
payment, less applicable withholdings and paid according to the terms of this
agreement as referenced in paragraph twelve (12).

 

2. Accrued Salary and Paid Time Off. The Company will pay your salary through
September 30th and all accrued and unused vacation earned through September 1,
2004, subject to standard payroll deductions and withholdings. You are entitled
to these payments regardless of whether or not you sign this Agreement.

 

3. 2004 Q4 Commission Payment. Any sales commission dollars earned by you for
July and August 2004 will be calculated based on actual results and will be paid
in accordance to the current practice of 60 days after quarter end.

 

4. Stock Options. Stock options granted to you shall vest and become fully
exercisable upon your Change of Control. You shall have an exercise window
ending December 31st, 2004, to exercise your vested options. For each quarter in
which you meet or exceed your sales quota, an additional extension to the end of
the next calendar quarter will be added to your exercise period will be applied.
In the event you do not attain your Q1 Quota, the stock exercise window shall
not be extended any further. To the extent your exercise window is extended into
2005, the extension (s) granted will never exceed September 30, 2005. Please
contact AST Stock Plan for exact details regarding your options and the process
of exercising those shares.

 

5. Health Insurance. You will continue on the Company benefits scheme for twelve
(12) months, the Group benefits will end on September 30th 2005. You will be
subject to any changes to the Company benefit scheme during this period. To the
extent provided by the federal COBRA law or, if applicable, state insurance
laws, and by the Company’s current group health insurance policies, you will be
eligible to continue your group health insurance benefits at your own expense.
Later, you may be able to convert to an individual policy through the provider
of the Company’s health insurance, if you wish.

 



--------------------------------------------------------------------------------

Edmundo Costa

 

Page 2

 

6. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement listed in Exhibit B, you will not receive any
additional compensation, severance, bonuses, profit sharing rights or
distributions, equity, or other benefits after the Change of Control

 

7. Expense Reimbursements. You agree that, within thirty (30) days of the Change
of Control Date, you will submit your final documented expense reimbursement
statement as an employee reflecting all business expenses you incurred through
the Change of Control Date, if any, for which you seek reimbursement. The
Company will reimburse you for these expenses pursuant to its regular business
practice.

 

8. Return of Company Property. By the end of the Contract Period or as soon as
practical thereafter, you agree to return to the Company all Company documents
(and all copies thereof) and other Company property that you have had in your
possession at any time, including, but not limited to, Company files, notes,
drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to, computers), credit cards, entry cards, identification badges and
keys; and, any materials of any kind that contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof). You
agree to delete any such Company information stored on the Computer.

 

9. Proprietary Information Obligations. Both during and after your employment,
you acknowledge your continuing obligations under your Invention, Patent and
Confidential Information Agreement, not to use or disclose any confidential or
proprietary information of the Company without prior written authorization from
a duly authorized representative of the Company. A copy of your Invention,
Patent and Confidential Information Agreement is attached hereto as Exhibit A.

 

10. Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
to your immediate family; (b) the parties may disclose this Agreement in
confidence to their respective attorneys, accountants, auditors, tax preparers,
and financial advisors; (c) the Company may disclose this Agreement as necessary
to fulfill standard or legally required corporate reporting or disclosure
requirements; and (d) the parties may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law. In particular, and without limitation, you agree not to disclose the terms
of this Agreement to any current or former Company employee except current
officers of Tarantella and your financial and legal advisors.

 

11. Nondisparagement. Both you and the Company agree not to disparage the other
party, and the other party’s officers, directors, employees, shareholders and
agents, in any manner likely to be harmful to them or their business, business
reputation or personal reputation; provided that both you and the Company will
respond accurately and fully to any question, inquiry or request for information
when required by legal process.

 

12. Release. In exchange for the Change of Control Compensation, Benefits, Stock
Vesting and Extended Exercise Period, and the Company laptop under this
Agreement to which you would not otherwise be entitled, and except as otherwise
set forth in this Agreement, you release, acquit and forever discharge the
Company, its officers, directors, agents, servants, employees, attorneys,
shareholders, predecessors, successors, assigns and affiliates, of and from any
and all claims, liabilities, demands, causes of action, costs, expenses,
attorneys fees, damages, indemnities and obligations of every kind and nature,
in law, equity, or otherwise, known and unknown, suspected and unsuspected,
disclosed and undisclosed, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to and including the date you sign
this Agreement, including but not limited to: all such claims and

 



--------------------------------------------------------------------------------

Edmundo Costa

 

Page 3

 

demands directly or indirectly arising out of or in any way connected with your
employment with the Company or the change of control of that employment; claims
or demands related to salary, bonuses, commissions, stock, stock options,
equity, profit sharing rights or distributions, or any other ownership interests
in the Company, vacation or other time off pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action
including, but not limited to, the federal Civil Rights Act of 1964, as amended;
the federal Americans with Disabilities Act of 1990; the California Fair
Employment and Housing Act, as amended; tort law; contract law; wrongful
discharge; discrimination; harassment; fraud; defamation; emotional distress;
and breach of the implied covenant of good faith and fair dealing.

 

13. ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under ADEA. You also acknowledge that the
consideration given for your waiver is in addition to anything of value to which
you were already entitled. You have been advised by this writing, as required by
the ADEA that: (a) your waiver and release do not apply to any claims that may
arise after your signing of this Agreement; (b) you should consult with an
attorney prior to executing this release; (c) you have forty-five (45) days
within which to consider this release (although you may choose to voluntarily
execute this release earlier); (d) you have seven (7) days following the
execution of this release to revoke the Agreement; and (e) this Agreement will
not be effective until the eighth day after this Agreement has been signed both
by you and by the Company (“Effective Date”).

 

14. Section 1542 Waiver. In granting the release herein, you acknowledge that
you have read and understand California Civil Code section 1542:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

You expressly waive and relinquish all rights and benefits under that section
and any law of any jurisdiction of similar effect with respect to the release of
unknown or unsuspected claims granted in this Agreement.

 

15. Arbitration. You and the Company agree that any dispute regarding the
interpretation or enforcement of this Agreement or any dispute arising out of
your employment or the termination of that employment with the Company, except
for disputes involving the protection of the Company’s intellectual property,
shall be decided by confidential, final and binding arbitration conducted in
County of Santa Cruz, California, in accordance with the rules of the American
Arbitration Association, or its successor, rather than by litigation in court,
trial by jury, administrative proceeding, or in any other forum. Nothing in this
Paragraph is intended to prevent either you or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.

 

16. Miscellaneous. This Agreement, including Exhibit A constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to this subject matter. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and

 



--------------------------------------------------------------------------------

Edmundo Costa

 

Page 4

 

enforced in accordance with the laws of the State of California as applied to
contracts made and to be performed entirely within California.

 

If this Agreement is acceptable to you, please sign below and return the
original to me.

 

Sincerely,

 

TARANTELLA, INC. By:  

/s/ John Greeley

   

John Greeley

 

Exhibit A

   –    Invention, Patent and Confidential Information Agreement

Exhibit B

   –    Independent Contractor Assignment and Quota Overview

Exhibit C

   –    Tarantella Sales Plan Definition Document

 

HAVING READ THE FOREGOING, I HEREBY AGREE TO THE TERMS AND CONDITIONS STATED
ABOVE.

 

/s/ Edmundo Costa

      9/15/04

Edmundo Costa

     

Date

 



--------------------------------------------------------------------------------

Edmundo Costa

 

Page 1

 

EXHIBIT A

 

INVENTION, PATENT AND CONFIDENTIAL INFORMATION AGREEMENT

 

B-2.



--------------------------------------------------------------------------------

Edmundo Costa

 

Page 2

 

EXHIBIT B

 

ASSIGNMENT EFFECTIVE SEPTEMBER 1, 2004 – MARCH 31, 2005

 

Territory:

   APAC and Latin America, less China

Manager:

   Frank Wilde

Work Week:

   25% Dedicated Work Week to Tarantella

Work Period:

   September 1, 2004 – March 31, 2005

Notice Period:

   Extending the contract beyond March 31, 2005 will be by mutual agreement with
a 30 day notice period for extension. In the event the Company terminates you
for cause, the notice period mentioned in this agreement is null and void.

Sales Incentive:

   Individual Revenue Quota Achievement      Performance is measured against
each quarterly quota. Payout is made quarterly based upon achievement against
quarterly targets.      For revenue achievement of quarterly quota, the formula
for calculating the commission payment is as follows:     

Payout = Total Quarter Revenue Attainment X 10%

 

For example: Employee sells $300,000 and has a quarterly quota of $300,000, the
commission payout is $30,000.

     In the event your quarterly revenue exceeds $500,000, you will receive an
additional $2,500.00 bonus.      The target is $400K/quarter for each quarter
for a total of $1.2M over three quarters, including the quarter ending
September. If you exceed the number in one quarter, you will be able to carry
forward the amount in excess of the target towards meeting my next quarter
target up to 150K in revenue.     

•      You must hit $400K in the first quarter;

    

•      You must hit $400K in the second quarter and $800K cumulatively over two
quarters;

    

•      You must hit $400K in the third quarter and $1.2M cumulatively over three
quarters; and

    

•      A maximum of $150K can be carried from one quarter to the next and at no
time a single quarter be less than $250K.

 

B-2.



--------------------------------------------------------------------------------

Edmundo Costa

 

Page 3

 

Sales Quota:

   September:    $400,000 less originations through July and August     
October – December:    $400,000      January – March:    $400,000

 

Tarantella Sales Plan Definitions Apply See Exhibit C

 

B-2.



--------------------------------------------------------------------------------

Edmundo Costa

 

Page 4

 

EXHIBIT C

 

TARANTELLA, INC. SALES PLAN DEFINITIONS

 

B-2.